Exhibit 21.1 Subsidiaries of Silvercrest Asset Management Group Inc. Subsidiary Organization and Jurisdiction Silvercrest L.P. Delaware Limited Partnership Silvercrest Investors LLC Delaware Limited Liability Company Silvercrest Investors II LLC Delaware Limited Liability Company Silvercrest Investors III LLC Delaware Limited Liability Company Silvercrest Asset Management Group LLC Delaware Limited Liability Company Silvercrest Financial Services Inc. New York Corporation MW Commodity Advisors, LLC Delaware Limited Liability Company
